STOULIG, Judge.
Plaintiffs (the driver, the adult passenger, and the administrators of three minor guest passengers) have appealed a judgment dismissing their personal injury claims arising from an intersectional collision at West Metairie Avenue and Roosevelt Boulevard in the City of Kenner. Named defendants were Mr. and Mrs. Larry D. Spears and their liability insurer, Government Employees Insurance Company (GEICO).
This case was consolidated for trial with a suit filed by Spears v. Eckerle, and GEICO, La.App., 317 So.2d 296. Both suits arise from the same accident.
For the reasons - assigned in the companion case, the judgment appealed from is affirmed.
Affirmed.